Citation Nr: 0529434	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  95-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disability, characterized as pilonidal cyst/furunculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1962 until August 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1994  rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.

This matter was previously before the Board in May 2004.  At 
that time, a remand was ordered to accomplish additional 
development.

In a February 2004 statement, the veteran's accredited 
representative noted that the veteran's claim of entitlement 
to service connection for a right knee disability as 
secondary to his service-connected left knee disability had 
been deferred by the RO in May 1996.  The issue has not since 
been adjudicated.  The Board therefore refers it back to the 
RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed April 1981 RO letter determination most 
recently denied service connection for a skin disability 
characterized as a pilonidal cyst.

2.  The evidence added to the record since April 1981, when 
viewed in the context of the entire record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Competent clinical evidence of record establishes that 
furuncles of the groin area and buttocks were demonstrated in 
service, and have been recurrent since service.




CONCLUSIONS OF LAW

1.  The unappealed April 1981 RO decision which denied the 
veteran's claim of entitlement to service connection for a 
skin disability, characterized as a pilonidal cyst, is final.  
38 U.S.C.A. §§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the April 1981 RO 
denial is new and material, and the requirements to reopen a 
claim of entitlement to service connection for a skin 
disability, characterized as pilonidal cyst/furunculosis, 
have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001); 38 C.F.R. § 3.159 (2004).

3.  Chronic furunculosis of the groin area and buttocks was 
incurred in active service.  38 U.S.C.A. §§ 110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of May 2004, July 2004 and October 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a June 2005 Supplemental 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal, to include testimony given at a 
personal hearing before the RO in July 1998, are affiliated 
with the claims folder.  The Board has carefully reviewed 
such  statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal criteria

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the veteran filed 
his claim prior to this date, the earlier version of the law, 
as outlined above, remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 
2002)(eliminates the concept of a well-grounded claim).

Analysis

The veteran most recently raised a claim of entitlement to 
service connection for a skin disability characterized as a 
pilonidal cyst in a December 1980 communication.  That claim 
was denied in an April 1981 RO decision.  The veteran did not 
appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  

The evidence of record at that time of the April 1981 RO 
denial included the veteran's service medical records, and 
September 1969 and February 1981 VA examination reports, as 
well as a VA clinical record dated in December 1980.  The 
service medical records reveal the veteran was seen in May 
1963 when it was reported he had hit the side of his groin 
with a buffer, and now had a cyst.  When seen in September 
1963, it was noted the veteran had boils on his genitals and 
buttocks.  In April 1964 "lance as before" was prescribed.  
In June 1964, the diagnosis was a furuncle of the buttocks 
region.  It was lanced with placement of drain inserts.  A 
furuncle of the groin was again noted in March 1965.  In a 
report of medical history completed at the time of 
examination for separation from service, in June 1965, the 
veteran reported a medical history of boils.  The reviewing 
examiner noted that boils while in the service had been 
removed without complications.  Physical examination at that 
time was unremarkable.

On VA examination in September 1969, the veteran reported a 
medical history of boils in the groin for the past three to 
four years.  He complained that his anus bothered him, and 
that bumps formed off and on.  He reported he attended a 
Health Insurance Plan of Greater New York (H.I.P.) clinic in 
Hicksville, New York for his anus.  Physical examination 
revealed two or three small furuncles in the upper medial 
thigh areas.  The reported diagnoses included furunculosis of 
the groin area.

By a rating decision in October 1969, the RO denied 
entitlement to service connection for furunculosis finding 
that furunculosis in service was acute and cleared without 
any residuals, since no residuals were shown on examination 
for separation from service.  Notice of the determination, 
including his appellate rights, was issued that same month.  
No appeal was taken from that determination.  See 38 U.S.C.A. 
§ 7105.  

The veteran was seen at a VA outpatient facility in December 
1980 with a complaint of growths in the rectal area with 
drainage, intermittent for two or three weeks.  Physical 
examination revealed two surgical scars in the lower end of 
the intergluteal cleft, and cystic swelling one-centimeter 
lateral to the scars.  The impression was chronic abscess of 
the gluteal region.

Also in December 1980, the veteran sought service connection 
for a pilonidal cyst.  He indicated that it began in 1963, 
had been operated on in 1964, and that it still bothered him.  
He indicated he had since had three operations, and lost many 
days from work.

In January 1981, the RO sought the veteran's treatment 
reports, including for a cyst, from the H.I.P. clinic in 
Hicksville, N.Y..

On VA examination in February 1981, physical examination 
revealed an indurated thickened scar in the midline sacro-
coccygeal region.  There was also an area of induration and 
thickening in the perineum, right side, lateral and inferior 
to the anal orifice.  The veteran reported he had had 
incision and drainage procedures in the anal area in service.  
He complained of current swelling in the anal area.  The 
reported diagnoses included status post multiple incision and 
drainage procedures for infected pilonidal cyst and rectal 
abscess.  

In response to VA's request for the veteran's medical records 
from the H.I.P. clinic in Hicksville, New York, it was noted 
that the veteran's medical records had been misfiled.  It was 
stated that a search was being made to locate the records, 
and that the records would be forwarded to VA as soon as they 
became available.

After considering the evidence then of record, as outlined 
above, the RO denied the claim in April 1981, noting that the 
veteran's discharge examination showed normal findings.  The 
RO also noted that the evidence failed to establish that a 
disability involving a pilonidal cyst still existed.

In August 1993, the veteran requested that his claim of 
entitlement to service connection for a tailbone cyst be 
reopened.  

Subsequent to the last final RO decision in April 1981, the 
additional evidence added to the claims folder consists of 
reports of VA treatment reports dated from 1987 to 2002.  
Additionally, an April 1995 VA examination report has been 
added to the record.  Further, private treatment record dated 
from 1968 to 1995, including from the H.I.P. clinic in 
Hicksville, New York, are now of record.  Finally, a 
transcript of the veteran's July 1998 personal hearing before 
the RO has been affiliated with the claims folder since the 
last final decision in April 1981.  

The above evidence reflects treatment for a pilonidal cyst in 
1968, 1970 and 1971.  Subsequent private records dated in 
1974 show complaints of periodic infection of a cyst.  The 
veteran was again bothered by infection in 1976 and surgery 
was performed.  More recently, an October 1997 VA treatment 
report noted a nontender medial cystic mass in the right 
popliteal area.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the clinical evidence described above, was not previously of 
record, and demonstrates periodic post-service treatment for 
the claimed disability as early as within three years of 
separation from service, albeit without a clinical opinion as 
to etiology.  The evidence of record in April 1981 
demonstrated the presence of furunculosis only on one 
occasion subsequent to service, on VA examination four years 
after service, in September 1969, and not again until seen at 
an outpatient clinic more than a decade later, in December 
1980.  The additional evidence further demonstrated 
continuity of treatment for a pilonidal cyst/furunculosis on 
a continuing basis in 1968, 1970 and 1971.  As such, the 
documents since added to the record, considered in 
conjunction with the record as a whole, are not cumulative or 
redundant, and are "new" under 38 C.F.R. § 3.156(a).  

In addition to being new, the submissions added to the record 
subsequent to the April 1981 rating decision support the 
veteran's contention that his current pilonidal 
cyst/furunculosis disability is causally related to service.  
To be material, the evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (emphasis 
added).  The basis of the RO's denial in 1981 was that the 
evidence failed to demonstrate a current disability.  As the 
additional evidence, considered in conjunction with the 
record as a whole, demonstrates continuity of treatment for 
furunculosis subsequent to service, in 1968, 1969, 1970, 
1971, and 1980, as well as residual scarring on VA 
examination in February 1981, it bears directly and 
substantially upon the specific matter under consideration, 
and as such, the additional evidence is "material" under 
38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.303.

In conclusion, the claims file contains new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a skin disability characterized as 
pilonidal cyst/furunculosis.  Indeed, there was no medical 
evidence in April 1981 indicating the chronicity of 
furunculosis since service.  There no longer remains a lack 
of such evidence.  

The Board will now adjudicate the reopened claim on the 
merits, de novo.  Service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in active service or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Continuity 
of symptomatology from service is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

As outlined above, competent clinical evidence of record 
demonstrates that the veteran was treated on multiple 
occasions for furuncles of the groin area and buttocks during 
service and subsequent to service.  As such disability was 
observed during service, and continuity of symptomatology has 
been demonstrated thereafter, as outlined above in 1968, 
1970, 1971, 1980, and thereafter, the Board finds that the 
record demonstrates an etiological relationship between the 
furunculosis of the groin area and buttocks in service, and 
the post-service furunculosis of the groin area and buttocks.  
38 C.F.R. § 3.303(b).  As such, the Board finds that the 
evidence supports a grant of service connection for 
furunculosis of the groin area and buttocks.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disability, 
characterized as pilonidal cyst/furunculosis, is reopened, 
and the appeal, to this extent, is granted.

Service connection for chronic furunculosis of the groin area 
and buttocks is granted.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


